Citation Nr: 0813540	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for the 
Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  The RO determined that 
the appellant was ineligible for VA benefits, on the basis 
that her decedent spouse did not have qualifying military 
service.   


FINDING OF FACT

The decedent had no service as a member of the Philippine 
Commonwealth Army (USAFFE), including the recognized 
guerillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The decedent did not have status as a veteran for purposes of 
this claim, and therefore the appellant does not meet the 
requirements of basic eligibility for VA death benefits.  38 
U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.203 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the appellant has been notified of the 
evidence and information necessary to substantiate her claim, 
in a letter from the RO dated in June 2005.  She was informed 
as to what was still needed from her, how soon it should be 
sent and where to send the information.  She was informed 
what must be shown to establish entitlement and how VA would 
help obtain evidence.  When it is recognized that the key 
element in this case is certification of service, all 
requirement s of VCAA have been met.  

Even if we assume that she received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  After the decision, she received 
the SOC and another letter dated in August 2006, again noting 
what was required to establish valid service.  Based upon her 
argument, she has actual knowledge of what needs to be 
submitted.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided.  
However, the Board finds that the appellant's claim is being 
denied, therefore there can be no possibility of prejudice to 
the appellant even if the appellant was not informed of the 
same in a timely manner.  

Because it has not been established that the decedent had the 
required service to be eligible for VA benefits, and since 
there is no additional and pertinent information to dispute 
the service department finding, further development would 
serve no useful purpose. See 38 C.F.R. § 3.159(d) (1).  No 
amount of notice from VA can change the decedent's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law, 
regardless of any further notice the appellant might receive.

Legal Criteria and Analysis

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran or spouse of a veteran.  The term 
"veteran" is defined in 38 U.S.C.A. § 101(2) as a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  Under 38 C.F.R. §§ 3.40 and 3.41, 
certain service with the Commonwealth Army of the 
Philippines, with the Philippine Scouts, and guerilla service 
is included for VA benefits purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions:
(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy is issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and
(2) The document contains needed information as to length, 
time and character of service; and
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. 
§ 3.203(c).

The Court has held that findings by a United States service 
department verifying or denying a person's service are 
binding and conclusive upon the VA.  See Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).

The appellant maintains that her husband had qualifying 
military service for purposes of establishing her eligibility 
for VA benefits as his surviving spouse.

The evidence reflects that in August 2005 the National 
Personnel Records Center (NPRC), verified that the deceased 
had no service in the Army of the United States, no 
recognized guerilla service, and no service as a member of 
the Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  No evidence from any official 
source has been submitted which contradicts that finding.  
The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 38 
C.F.R. §3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies their service, or, as in this case, the service 
department verifies the service of the party whose alleged 
service is the basis of the claim.  See Soria, 118 F. 3d at 
749.  The appellant has submitted a discharge certificate 
form the Philippine Army.  However, this is not a service 
department document and therefore is insufficient to 
establish qualifying service for purposes of VA benefits.  38 
C.F.R. § 3.203.

The Board has carefully reviewed the entire record in this 
case and finds that the evidence is insufficient to establish 
eligibility.  This is a case in which the law is dispositive; 
basic eligibility for VA death benefits is precluded inasmuch 
as the appellant's spouse had no qualifying service.  
Therefore, the appeal must be denied. Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Basic eligibility for VA death benefits is not established.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


